{¶ 45} I concur in judgment with the majority's resolution of the first and third assignments of error. However, I dissent in regard to the second assignment of error. The contract provides that "Any alteration ordeviation from the above specifications involving extra costs, will be executed only upon written orders, and will become an extra charge over and above the contracted price." The difference lies with additional work and "alteration or deviation from the above specifications." The items appellant seeks compensation for relates to additional work performed not covered by the original contract.